Title: Virginia Delegates to Benjamin Harrison, 1 October 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. Ocr. 1. 1782.
Your Excellency’s favor of the 20th. of Sepr. was recd. yesterday. Whatever curiosity or wonder might be excited by the letter in the post office addressed to you from Sr. G. Carlton with an endorsement by the Commander in chief, we cannot suppose that they had any other object than the views of the Writer, or that they included the slightest jealousy of your Excellencys patriotism.
The paper No. 1 herewith inclosed is a copy intelligence transmitted to Congress by Genl Washington, and leaves us nothing to add under that head. No. 2 is an extract from the proceedings of Congress which may throw some light on the probable event of the territorial Cessions:
The situation to which we are reduced by the impossibility of negociating bills on Virginia obliges us to renew our intreaties that some effectual & speedy steps may be taken for adequate remittances to us. It is unnecessary We are persuaded to multiply words on this subject to your Excellency who will so readily conceive the cruel distress which must attend a disappointment, and who is so much disposed to obviate it.
We have the honor to be Yr. Excelly’s obt. & hble servts.
J. Madison Jr.Jos: Jones.A. Lee
